Citation Nr: 1209468	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  07-38 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to March 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2008 the Veteran testified during a Board hearing at the RO before the undersigned Veterans Law Judge (VLJ).

This case was previously before the Board in October 2010 when it was remanded for additional development of the evidence.  The case has been returned to the Board for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

An August 2011 VA letter indicated that the Veteran was awarded a vocational rehabilitation subsistence allowance, and at a December 2010 VA examination the Veteran stated that he was currently undergoing "Vocational Rehabilitation" at the VA.  The Board finds that the Veteran's vocational rehabilitation records are relevant to his appeal and should be obtained and associated with the claims file.

In December 2010 a VA examiner provided an opinion that was to address the medical matters raised by this appeal.  The Board notes that the examiner did not have (or at least did not discuss) the Veteran's VA vocational rehabilitation file and records.  The Board also observes that the December 2010 VA opinion contained conflicting information and appeared to indicate that the Veteran's service-connected disabilities (low back, right knee, right hip, right ankle, and left hip) were likely to improve with treatment, and thereby enhance the Veteran's employability.  At any rate, the Board finds that the Veteran should be afforded a VA examination to determine the nature and severity of his service-connected disabilities and their impact on his employability.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate with the claims folder the Veteran's VA Vocational Rehabilitation file.

2.  The AOJ should attempt to obtain all VA treatment records of the Veteran dated from February 13, 2008 to the present.  All records obtained must be associated with the claims folder.

3.  The Veteran should be afforded a VA examination to determine the nature and severity of his service-connected disabilities.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.  The examiner should state whether the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment.

4.  The AOJ should then readjudicate the issue of entitlement to a TDIU.  If the benefit sought is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the appropriate period to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


